                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )                   4:06CR3145
                                            )
              V.                            )
                                            )
O’DARI ZANDAGHE WILEY,                      )                     ORDER
                                            )
                     Defendants.            )
                                            )


      A revised 2019 First Step Act retroactive sentencing worksheet has been filed. Filing
no.144 It states that the defendant may be eligible for relief. Therefore,

       IT IS ORDERED:

       1.     The Federal Public Defender is herewith appointed to represent the defendant.

       2.     The defendant, through counsel, has until October 30, 2019 to file a motion
              for relief and supporting brief.

       3.     The government shall have until November 29, 2019 to submit a brief in
              response.

       4.     When the briefing is complete, I will consider the matter under submission. I
              will order oral argument if I think necessary or either party requests it.

       5.     The Clerk shall mail a copy of this Order and Filing no. 144 to the defendant.

       DATED this 30th day of September 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
